DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 July 2020 is compliant with 37 CFR 1.97 and is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, in figure 33, reference characters "12”, “18" and "22" have been used to designate the “body” of the device.  
The drawings are objected to because In figures 14 and 26-27 a connecting axis or bracket is required to show the relationship between elements.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 16 is objected to because of the following informalities: lines 2-3 recite “approximately 1 1/2 inches” which is suggested to be changed to --approximately 1-1/2 inches-- for clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "a stabilizing device for stabilizing the body", as recited in line 4 of claim 1.
The limitation of “an adjustment device for moving the first tip and/or second tip”, as recited in line 10 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, lines 4-5 recite "movement of the adjustment device results in an adjustment of a height of the first tip and/or the second tip". The applicant's specification recites "the pressure applicators 28 may further move in a direction that is generally perpendicular to the longitudinal direction (e.g., a vertical direction). This may be to adjust the height H3 at which the pressure applicators 28 and/or their tips 32 extend away from the body 12", see para. [0071] lines 3-6 of the applicant's specification and "In an embodiment, the applicators 28 may be rotated or twisted to a set height. For example, as shown in FIG. 25, the tips 32 of the applicators 28 may be connected to their bodies via female and male screw portions, wherein the tips 32 are turned to move them up and down. The screw portions also allow for tip replacement", see para. [0091] of the applicant's specification. Figures 17 and 25 of the applicant’s drawings show a tip 32 of the pressure applicator 28 on a threaded body 30, the user rotating the pressure applicator 28 to manually adjust the height of the tip 32 of the pressure applicator 28 relative to body 12. Claim 1 recites the adjustment device as “being provided on a longitudinal end of the body for rotation about the longitudinal axis of the body”, see lines 10-12 of claim 1. However, there appears to be insufficient disclosure of the adjustment device, provided on the longitudinal end of the body, that is “moved” to result “in an adjustment of a height of the first tip and/or the second tip”. It would appear that the adjustment device is only used to provide either angular rotation of the body of the device, see para. [0099] of the applicant’s specification, or to provide translational movement of the first tip and second tip, see para. [0100] of the applicant’s specification. Therefore, there appears to be insufficient disclosure for the limitation and the limitation is considered to lack sufficient written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, line 2 recites the term “the ends” and it is unclear if the ends are the same as or different from the “ends of the first tip and the second tip, as recited in line 1 of claim 3, or the “longitudinal end of the body”, as recited in line 11 of claim 1. Line 4 recites “a height” and it is unclear if the height is the same as or different from the height recited in lines 1-2.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim limitation “movement of the adjustment device results in an adjustment of a height of the first tip and/or the second tip”, as recited in lines 4-5 of claim 3, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti (3,831,592 A) in view of Hoard (1,265,083 A).
Regarding claim 1, in figures 1-4 Lancellotti discloses a device (trigger point instrument 10) comprising: a body (handle 12) extending in a longitudinal direction along a longitudinal axis (), the body 12 having a rounded surface configured to provide support to a user's neck (the body 12 is shown to be cylindrical, see figs. 1 and 3; the body 12 is placeable on the floor and to support the user’s neck when a clinician decides to apply pressure to the neck and spinal column of the user, see col. 3 lines 13-19); a first tip and a second tip 18 extending radially at a height from the body 12 and 

However, in figures 1-3 Hoard teaches that a cylindrical body 1 is positioned between a stabilizing device 14/15, the body 1 being configured for rotation about the longitudinal axis to adjust an angular position of the body 1 relative to the stabilizing device 14/15 (the user rotates the body 1 along its longitudinal axis, the body 1 remaining secured between rollers 14 of the stabilizing device such that the body’s 1 angular position is adjustable relative to the stabilizing device 14/15, see col. 2 lines 100-112). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lancellotti’s device with the addition of a stabilizing device, as taught by Hoard, to secure the body in a proper position during operation of the device, see col. 2 lines 105-112 of Hoard.
Regarding claim 2, the modified Lancellotti device discloses that movement of the adjustment device results in translational movement of the first tip (the first tip 18 is translationally moved along the longitudinal axis, via adjustment device 22/28/34, laterally toward and away from the second tip 18 to adjust the spacing between the first tip 18 and the second tip 18, see figs. 1-2 and col. 2 lines 43-64 of Lancellotti).
Regarding claim 6, the modified Lancellotti device discloses that the first tip and the second tip have a texturized surface thereon (the first and second tip 18 are made 
Regarding claim 10, the modified Lancellotti device discloses that adjustment of the spacing between first tip and the second tip is performed by moving the first tip along the longitudinal axis, relative to the second tip (the first tip 18 is moved along the longitudinal axis, via adjustment device 22/28/34, laterally toward and away from the second tip 18 to adjust the spacing between the first tip 18 and the second tip 18, see figs. 1-2 and col. 2 lines 43-64 of Lancellotti).
Regarding claim 13, the modified Lancellotti device discloses that the adjustment device comprises a knob (knurled portion 28, see fig. 2 of Lancellotti; as the definition of knob is “a small rounded ornament or handle”, the knurled portion 28 is considered to be a knob) provided on the longitudinal end of the body (the knob 28 is shown to be on the right longitudinal end of the body 12, see fig. 2 of Lancellotti).
Regarding claim 14, the modified Lancellotti device discloses that the first tip and the second tip are each attached to a body portion (legs 14/16, see fig. 2 of Lancellotti) that extends perpendicularly relative to the longitudinal direction of the body (the first and second tip 18 are attached to body portion 14/16 which is shown to extend perpendicularly relative to the longitudinal direction of the body 12, see fig. 2 and col. 2 lines 29-34 of Lancellotti).
Regarding claim 15, the modified Lancellotti device discloses that the body is a cylindrical body (the body 12 is shown to be cylindrical, see figs. 1 and 3 of Lancellotti).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Ishikawa et al. (10,426,693 B2).
Regarding claim 3, the modified Lancellotti device discloses that ends of the first tip and the second tip are positioned at a height above the rounded surface of the body (the ends of the first and second tip 18 are 2.0 inches long, such that the ends are at a height between 0.25 to 2.0 inches above the rounded surface of the body, see col. 2 lines 36-38 of Lancellotti) and that the first tip is mounted on a squared bottom portion that is mounted to the adjustment device, see fig. 2 lines 41-60 of Lancellotti, but lacks a detailed description of said height of the ends relative to the rounded surface being adjustable in a direction perpendicular to the longitudinal direction of the body, and wherein movement of the adjustment device results in an adjustment of a height of the first tip and/or the second tip.
However, in figures 1 and 8 Ishikawa teaches that a height of ends of a first tip and second tip 2 relative to a body 10 are adjustable in a direction perpendicular to the longitudinal direction of the body 10, and that movement of the adjustment device 11/12/21 results in an adjustment of the height of the first tip and second tip 2 (the first and second tip 2 are placed on a conversion part 12 of the adjustment device 11/12/21, a drive motor 11 of the adjustment device 11/12/21 rotating the body 10 to cause the conversion part 12 to rotate on a screw thread part 21 of the adjustment device 11/12/21 to cause the ends of the first and second tip 2 to tilt inward and outward such that the first and second tip lower and increase in height, see col. 4 line 30 to col. 5 line 24). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 4, the modified Lancellotti device discloses that the height is between approximately 0.25 inches to approximately 3.0 inches above the rounded surface of the body (the ends of the first and second tip 18 are 2.0 inches long, such that the ends are at a height between 0.25 to 2.0 inches above the rounded surface of the body, see col. 2 lines 36-38 of Lancellotti).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of D'Amico et al. (6,113,563 A).
Regarding claim 5, the modified Lancellotti device discloses that the stabilizing device includes a sheet that is positioned under and held in place by a weight of the user, see col. 2 lines 105-109 of Lancellotti, but lacks a detailed description of a height of the stabilizing device being adjustable to thereby alter a height of the rounded surface of the body relative to a surface.
However, in figure 1 D’Amico teaches that a height of the stabilizing device 72 being adjustable to thereby alter a height of second end 58 of the body 54 relative to a surface B (a user places a bolster 74 underneath the stabilizing device 72 to raise a height of the second end 58 of the body 54, the second end 58 having edges 62/64 contacting the back of the user, relative to the surface B that the stabilizing device 72 is positioned on to raise the stabilizing device 72 and position it at a proper angle to .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Isaacson (4,479,495 A).
Regarding claims 7-8, the modified Lancellotti device discloses everything as claimed, but lacks a detailed description of the first tip and the second tip being detachable and/or interchangeable or that the first tip and the second tip are selected from a set of tips that have different dimensions and shapes.
However, in figures 1 and 3 Issacson teaches that an acupressure point stimulator uses different stimulators 14, having a variety of different shapes and dimensions and being removeably attached to the device, which are selected based on the user’s desired level of pressure and comfort, see col. 5, lines 42-62. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lancellotti tips to bee interchangeable detachable tips which different dimensions and shapes, as taught by Isaacson, to allow the user to select different tips to provide alternate levels of comfort and pressure to the patient, see col. 5, lines 42-45 of Isaacson.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Hummel (2016/0271412 A1).
Regarding claim 9, the modified Lancellotti device discloses everything as claimed, but lacks a detailed description of a pad portion or a cushion portion being provided on the rounded surface of the body.
However, in figures 3-4 Hummel teaches that a massage roller 18, to treat the neck of the user, has a cushion portion 86 provided on the rounded surface of the body 34 of the roller 18 (a cushion layer 86 of open cell foam is layered over metal body 34 to provide comfort to the user when the roller 18 contacts the neck of the user, see para. [0017] and para. [0019] lines 33-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lancellotti body with the addition of a cushion portion, as taught by Hummel, to improve the comfort of the user, see para. [0017] lines 11-19 of Hummel.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Lope (6,945,986 B2).
Regarding claim 11, the modified Lancellotti device discloses that the first tip is moved along the longitudinal axis, via the user rotating the adjustment device 22/28/34 to move the legs of each tip, laterally toward and away from the second tip to adjust the spacing between the first tip and the second tip, see figs. 1-2 and col. 2 lines 43-64 of Lancellotti, but lacks a detailed description of both the first tip and the second tip are capable of translational movement relative to the longitudinal axis to alter the spacing 
However, in figures 2 and 6 Lope teaches that an adjustment device 60/70 is rotatable about the longitudinal axis of body 30 to alter the spacing of first and second tip 115, the adjustment device 60/70 being rotated to simultaneously translate the first and second tip 115 laterally to move the first and second tip 18 toward and away from each other (the user rotates knob 70 to rotate guiding rod 60 to simultaneously move lower sections 43 of each of the first and second tip 115 toward and away from each other, see col. 3 lines 12-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lancellotti adjustment device to simultaneously move both the first and second tip, as taught by Lope, to provide the user with an alternative method of customizing the spacing between the tips and since the modified Lancellotti device would perform equally well when adjusting the spacing between each tip.
Regarding claim 12, the modified Lancellotti device discloses that the adjustment of the spacing between the first tip and the second tip is performed via moving the adjustment device rotationally about the longitudinal axis (the adjustment device 22/28/34 is rotated about the longitudinal axis of the body 12 to adjust the spacing between the first tip 18 and the second tip 18, see figs. 1-2 and col. 2 lines 43-64 of Lancellotti).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 16 above, and further in view of Welch (8,672,818 B2).

However, in figure 3(a) Welch teaches that a cylindrical body 11 to support the neck of the user has a diameter of 1.5 inches (the body 11, from a plurality of bodies 11, is selected to accommodate users of different sizes, the body 11 having a diameter of 1.5 inches, see col. 5 lines 26-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the modified Lancellotti body to be 1-1/2 inches, as taught by Welch, to allow the body to accommodate users of different sizes, see col. 5 lines 4-23 of Welch, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Rill (9,775,764 B1).
Regarding claims 17-18, the modified Lancellotti device discloses everything as claimed including the body having a cylindrical shape and a left longitudinal end opposite the right longitudinal end having adjustment device, see fig. 1 of Lancellotti, but lacks a detailed description of the body further comprising a storage compartment therein and that a cover movable relative to the body for providing access to inside of the storage compartment.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of Fleming (10,765,589 B2). 

Regarding claim 1 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the application claims.  
Patent claim 5
Application claim 1
1. A therapeutic device for treatment of headaches, comprising: 

a body extending in a longitudinal direction along a longitudinal axis configured to provide support to a patient's neck; 

a pair of feet or stands attached to the body for stabilizing the body and arranged in the longitudinal direction; 

a pressure applicator device comprising a first applicator and a second applicator each extending radially from the body and configured to apply pressure via at least two points on suboccipital muscles of the patient, wherein the first applicator and the second applicator are capable of translational movement relative to one another along the longitudinal axis to alter a spacing thereinbetween and relative positions of the at least two points at which to apply pressure to the suboccipital muscles; and 

a first knob and a second knob, the first knob and the second knob are separate but attached to the body, wherein the first knob and the second knob are centered along and configured for rotation about the longitudinal axis, 

wherein the pressure applicator device is configured to be adjustable via the first knob and the second knob so that the at least two points through which the pressure is applied to the suboccipital muscles of the patient is altered, 

wherein the first knob is configured to be rotated along the longitudinal axis to adjust an angular position of the body about the longitudinal axis relative to the pair of feet or stands to adjust the angular position of the first applicator and the second applicator, and wherein the second knob is configured to adjust the spacing between the first applicator and the second applicator.

5. The device of claim 1, wherein the body is a substantially tubular body.


a body extending in a longitudinal direction along a longitudinal axis, the body having a rounded surface configured to provide support to a user's neck; 

a stabilizing device for stabilizing the body in the longitudinal direction; 

a first tip and a second tip extending radially at a height from the body and configured to apply pressure via at least two points on suboccipital muscles of the user, at least one of the first tip and the second tip being capable of translational movement relative to the longitudinal axis to alter a spacing thereinbetween and thus alter positions of the at least two points at which to apply pressure to the suboccipital muscles; and 

an adjustment device for moving the first tip and/or the second tip, the adjustment device being provided on a longitudinal end of the body for rotation about the longitudinal axis of the body,

wherein the body is configured for rotation about the longitudinal axis to adjust an angular position of the body relative to the stabilizing device and to thereby adjust an angular position of the first tip and the second tip relative to the longitudinal axis.


Thus, it is apparent, for the broadening aspect, that patent claims 1 and 5 include features that are not in application claim 1, where patent claims 1 and 5 differ slightly by reciting a pair of feet or stands rather than the stabilizing device of application claim 1, patient claims 1 and 5 differ slightly by reciting a first and second knob rather than the adjustment device of application claim 1 and patient claims 1 and 5 differ slightly by reciting a substantially tubular body rather than the rounded surface of application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, 
For dependent claims 7-8 and 11 the recited limitations are contained in patent claims 6-7 and 2, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leahy (0,933,471 A) is cited to show a device having a body and adjustable tips.
Chitwood (5,569,175 A) is cited to show a pivotable support.
Riach (6,718,581 B2) is cited to show a pivotable support.
Russo	(2007/0000531 A1) is cited to show a cylindrical body with a storage compartment.
Miller et al. (2015/0328491 A1) is cited to show a cylindrical body with a storage compartment.
Bonutti et al. (9,402,759 B2) is cited to show a device having a body and adjustable tips.
Sanchez (2017/0071817 A1) is cited to show a massage device with a storage compartment.
Mount (9,782,317 B2) is cited to show a pivotable support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785